Name: COMMISSION REGULATION (EC) No 2204/97 of 5 November 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 L 303/ 10 1 EN Official Journal of the European Communities 6. 11 . 97 COMMISSION REGULATION (EC) No 2204/97 of 5 November 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat ­ eral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 6 November 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 5 November 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ L 337, 24 . 12. 1994, p . 66. (2) OJ L 325, 14 . 12 . 1996, p . 5 . (') OJ L 387, 31 . 12 . 1992, p . 1 . 4 OJ L 22, 31 . 1 . 1995, p . 1 . 6. 11.97 EN Official Journal of the European Communities L 303/ 11 ANNEX to the Commission Regulation of 5 November 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0702 00 45 064 57,0 204 50,6 999 53,8 0709 90 79 052 69,2 999 69,2 0805 20 31 204 75,6 999 75,6 0805 20 33 , 0805 20 35, 0805 20 37, 0805 20 39 052 64,6 999 64,6 0805 30 40 052 86,5 388 53,7 524 67,8 528 49,4 999 64,4 0806 10 50 052 102,4 064 62,8 400 226,7 999 130,6 0808 10 92, 0808 10 94, 0808 10 98 060 44,7 064 44,6 400 88,1 404 86,7 528 52,4 999 63,3 0808 20 67 052 101,1 064 77,7 400 98,0 999 92,3 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ L 14 , 19 . 1 . 1996, p. 6). Code '999 stands for 'of other origin '.